Exhibit 10.20

 

TETRA TECH, INC.

 

RESTRICTED STOCK AGREEMENT

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of Shares:

 

 

 

 

 

Vested Shares

 

 

(from continuous employment):

 

  % of Shares on each anniversary of Grant Date

 

 

 

(if performance based):

 

 

 

This Restricted Stock Agreement is between Tetra Tech, Inc., a Delaware
corporation (the “Company”), and you, the Participant named above, as an
employee of the Company or one of its Subsidiaries.

 

The Company wishes to award to you shares of the Company’s Common Stock, $.01
par value (the “Common Stock”), subject to certain restrictions as provided in
this Agreement, in order to carry out the purpose of the Tetra Tech, Inc. 2005
Equity Incentive Plan (the “Plan”).

 

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

1.                                       Award of Restricted Stock.

 

The Company hereby grants to you, effective as of the Grant Date indicated
above, an Award of Restricted Stock for that number of shares of Common Stock
indicated above (the “Shares”), on the terms and conditions set forth in this
Agreement and in accordance with the terms of the Plan.

 

2.                                       Rights with Respect to the Shares.

 

With respect to the Shares, you shall be entitled effective as of the Grant Date
to exercise the rights of a stockholder of Common Stock of the Company,
including the right to vote the Shares and the right, subject to
Section 8(b) below, to receive dividends on the Shares, unless and until the
Shares are forfeited under Section 5 below.  Notwithstanding the foregoing, you
shall be subject to the transfer restrictions in Section 6 below.  Your rights
with respect to the Shares shall remain forfeitable at all times prior to the
date or dates on which such rights become vested under this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       Vesting.

 

Subject to the terms and conditions of this Agreement, Shares shall become
vested in the amount or amounts set forth herein if you remain continuously
employed by the Company or a Subsidiary until the respective date or dates
described in this Agreement.  Vesting or becoming vested entitles you to
transfer your Shares, and to retain your Shares after termination of employment
with the Company or a Subsidiary, subject to Section 10 below.  Shares that vest
under this Agreement are referred to as “Vested Shares.”

 

4.                                       Change in Control.

 

In the event of a Change in Control while you are employed hereunder, all of
your Shares, to the extent then unvested, shall immediately prior to such Change
in Control become Vested Shares.  For purposes of this Agreement, “Change in
Control” shall have the meaning set forth in Section 10.1 of the Plan.

 

5.                                       Forfeiture.

 

Your rights to Shares that become Vested Shares shall not be subject to
forfeiture.  Your rights to Shares that are not Vested Shares shall be
immediately and irrevocably forfeited upon your termination of employment,
including the right to vote such Shares and the right to receive cash dividends
on such Shares as provided in Section 8(b) of this Agreement; provided, however,
that if your employment terminates due to death or Disability, your Shares, to
the extent not then vested, will immediately become Vested Shares.  No transfer
by will or the applicable laws of descent and distribution of any Shares which
vest by reason of your death or Disability shall be effective to bind the
Company unless the Committee administering the Plan shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.

 

“Employment” covered under this Agreement shall mean the performance of services
for the Company or a Subsidiary as an employee for federal income tax purposes. 
You shall be deemed to have terminated employment either upon an actual
termination of service with the Company or a Subsidiary, or at the time that the
Subsidiary with which you are employed ceases to be a Subsidiary under the terms
of the Plan, provided that you are not employed immediately thereafter by the
Company.  Your employment with the Company or a Subsidiary shall not be deemed
to have terminated if you take any military leave, sick leave or other bona fide
leave of absence approved by the Company or the Subsidiary, as applicable,
regardless of whether pay is suspended during such leave.

 

6.                                       Transfer Restrictions.

 

Notwithstanding anything to the contrary in Section 2 and 3 of this Agreement,
the Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered by you (collectively, the “Transfer Restrictions”) during the period
commencing on the Grant Date and terminating at the end of the Restricted
Period.  The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the Transfer Restrictions shall lapse
with respect to any Shares, or to remove any or all such restrictions, whenever
the Committee may determine that such action is appropriate by reason of any
changes in circumstances occurring after the commencement of the Restricted
Period.

 

2

--------------------------------------------------------------------------------


 

7.                                       Issuance and Custody of Certificates.

 

(a)                                  The Company shall cause the Shares to be
issued in your name, either by book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company.  The Shares shall be restricted from transfer during the Restricted
Period and shall be subject to an appropriate stop-transfer order.  If any
certificate is issued, the certificate shall bear an appropriate legend
referring to the restrictions applicable to the Shares.

 

(b)                                 If any certificate is issued, you shall be
required to execute and deliver to the Company a stock power or stock powers
relating to the Shares.

 

(c)                                  Upon vesting, the Company shall promptly
cause your Vested Shares (less any Shares that may have been withheld to pay
taxes) to be delivered to you, free of the restrictions and/or legend described
in Section 7(a) hereof, either by book-entry registration or in the form of a
certificate or certificates, registered in your name or in the names of your
legal representatives, beneficiaries or heirs, as applicable.

 

8.                                       Distributions and Adjustments.

 

(a)                                  If any Shares vest subsequent to any change
in the number or character of the Common Stock without additional consideration
paid to the Company (through any stock dividend or other distribution,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or otherwise), you shall then receive upon such vesting the number and type of
securities or other consideration which you would have received if such Shares
had vested prior to the event changing the number or character of the
outstanding Common Stock.

 

(b)                                 Unless the Committee determines otherwise,
payment of any cash dividend, additional shares of Common Stock, any other
securities of the Company and any other property distributed with respect to the
Shares shall be deferred until such shares become Vested Shares (and shall be
subject to forfeiture upon forfeiture under Section 5 above of any unvested
Shares to which such deferred dividends relate).  Any deferred payments under
this Section 8(b) shall be held by the Company on your behalf and, to the extent
practicable, shall be reinvested in Common Stock.  The dividends allocable to
the Shares shall be paid to you (without interest) upon the vesting date for
such shares.

 

9.                                       Taxes.

 

(a)                                  You acknowledge that you will consult with
your personal tax advisor regarding the federal, state and local tax
consequences of the grant of the Shares, payment of dividends on the Shares, the
vesting of the Shares and any other matters related to this Agreement.  You are
relying solely on your advisors and not on any statements or representations of
the Company or any of its agents.  You understand that you are responsible for
your own tax liability that may arise as a result of this grant of the Shares or
any other matters related to this Agreement.  You understand that Section 83 of
the Code treats as taxable ordinary income the fair market value of the Shares
as of the date the Shares vest hereunder.  Alternatively, you understand that
you may elect to be taxed at the time the Shares are granted rather than when
the Shares vest hereunder by filing an election

 

3

--------------------------------------------------------------------------------


 

under Section 83(b) of the Code with the Internal Revenue Service within 30 days
from the Grant Date.

 

(b)                                 In order to comply with all applicable
federal, state or local income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all income and payroll taxes,
which are your sole and absolute responsibility, are withheld or collected from
you at the minimum required withholding rate.

 

(c)                                  In accordance with the terms of the Plan,
and such rules as may be adopted by the Committee administering the Plan, you
may elect to satisfy any applicable tax withholding obligations arising from the
receipt of, or the lapse of restrictions relating to, the Shares (including
property attributable to the Shares described in Section 8(b) above) by:

 

(i)                                     delivering cash (including check, draft,
money order or wire transfer made payable to the order of the Company),

 

(ii)                                  having the Company withhold a portion of
the Vested Shares having a Fair Market Value equal to the amount of such taxes,
or

 

(iii)                               delivering to the Company shares of Common
Stock having a Fair Market Value equal to the amount of such taxes.  The Company
will not deliver any fractional Share but will pay, in lieu thereof, the Fair
Market Value of such fractional Share.  Your election must be made on or before
the date that the amount of tax to be withheld is determined.

 

10.                                 General Provisions.

 

(a)                                  Interpretations.  This Agreement is subject
in all respects to the terms of the Plan.  A copy of the Plan is available upon
your request.  Terms used herein which are defined in the Plan shall have the
respective meanings given to such terms in the Plan, unless otherwise defined
herein.  In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern.  Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee administering the Plan, and such determination shall
be final, conclusive and binding upon all parties in interest.

 

(b)                                 Integrated Agreement.  This Agreement and
the Plan constitute the entire understanding and agreement between you and the
Company with respect to the subject matter contained herein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
between you and the Company with respect to such subject matter other than those
as set forth or provided for herein.

 

(c)                                  No Right to Employment.  Nothing in this
Agreement or the Plan shall be construed as giving you the right to be retained
as an employee of the Company or a Subsidiary.  In addition, the Company or a
Subsidiary may at any time dismiss you from employment free from any liability
or any claim under this Agreement, unless otherwise expressly provided in this
Agreement.

 

(d)                                 Securities Matters.  The Company shall not
be required to deliver any Shares until the requirements of any federal or state
securities or other laws, rules or regulations (including the

 

4

--------------------------------------------------------------------------------


 

rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

 

(e)                                  Headings.  Headings are given to the
sections and subsections of this Agreement solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Agreement or any provision hereof.

 

(f)                                    Saving Clause.  If any provision(s) of
this Agreement shall be determined to be illegal or unenforceable, such
determination shall in no manner affect the legality or enforceability of any
other provision hereof.

 

(g)                                 Governing Law.  The internal law, and not
the law of conflicts, of the State of Delaware will govern all questions
concerning the validity, construction and effect of this Agreement.

 

(h)                                 Benefit and Binding Effect.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto,
their respective successors, permitted assigns, and legal representatives.  The
Company has the right to assign this Agreement, and such assignee shall become
entitled to all the rights of the Company hereunder to the extent of such
assignment.

 

IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate as of
the day and year first above written.

 

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

 

 

 

 

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE STOCK PLAN ADMINISTRATOR OF THE COMPANY, THE COMPANY SHALL
REVOKE ALL SHARES ISSUED TO YOU, AND AVOID ALL OBLIGATIONS, UNDER THIS
AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

 

 

 

 

Employee Signature

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------